Citation Nr: 0728627	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1966.  He died in December 1998.  The appellant in 
this matter is his surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  


FINDING OF FACT

The appellant's countable annual income in 2004 exceeded 
$1,688 for the period prior to December 1, 2004, and her 
countable annual income exceeded $1,734 for the period prior 
to December 1, 2005.


CONCLUSION OF LAW

The appellant's countable annual income for 2004 and 2005 
exceeded the maximum allowable pension rates for a child to 
qualify for a death pension.  38 U.S.C.A. §§ 1542, 5312 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.24, 3.152 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to death pension benefits as 
the surviving child of the veteran.  The appellant was born 
in February 1985.  VA received her claim on October 27, 2004, 
at which time she was attending school at the time, being a 
junior college student.  

Appellant ceased being a dependent child for VA purposes 
sometime in September 2005 when she left school to give birth 
to her child.  In this regard, the term child of the veteran 
means an unmarried person who is a legitimate child who is 
under the age of 18 years; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2006).  When the appellant left school in 
September 2005 at the age of 20 for reasons other than a 
school related break, she permanently gave up her status as a 
child of the veteran.  Therefore, the pertinent period under 
review as to this claim is from October 27, 2004, the date 
the claim was filed, to September 2005.  38 C.F.R. §§ 3.24, 
3.152.

The law provides that payments from any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  38 
C.F.R. § 3.271 (2006).  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2006).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c). 

The maximum annual pension rate for 2004 was $1,688, for the 
period prior to December 1, 2004, and the maximum rate for 
2005 is $1,734, for the period prior to December 1, 2005.  
38 C.F.R. § 3.24.

The appellant has reported varying annual income information 
for the period under review.  She testified before the 
undersigned Veterans Law Judge in June 2007,  and had 
previously provided annual income information in her January 
2006 Improved Pension Eligibility Verification Report.  In 
her January 2006 report, the appellant stated that from 
October 27, 2004 to September 30, 2005, she earned $1800 a 
month in gross wages from employment.

In her June 2007 Board testimony, the appellant indicated 
that from June through August 2004, she earned $3480 in gross 
wages from employment.  She testified that she worked 48 
hours a week for ten weeks at $7.25 an hour.  She also 
indicated approximately $600 in income from September through 
December 2004 having earned work-study funds of $150.00 a 
month for that period.  Hence, in 2004, on this testimony, 
her annual income exceeded the maximum allowable countable 
income.  38 C.F.R. § 3.24.

From January through May 2005, the appellant indicated having 
continued to earn $150 a month from work-study, i.e., 
calculated earnings between $600.00 and $750.00.  She also 
testified to having earned $9.00 an hour from working full 
time during the summer of 2005, i.e., calculated earnings of 
$3600.00 ($9.00 by 40 hours a week by a conservative estimate 
of 10 weeks as constituting a summer work season).  

She resumed work-study earnings for approximately one month 
before leaving in September 2005.  Hence, in 2005, on this 
testimony, her annual income appears to have been 
approximately well over $4,000.00 and even perhaps closer to 
$4,500.00.

As noted, the maximum annual pension rate for a child in 2004 
was $1,688, for the period prior to December 1, 2004, and the 
maximum rate for 2005 was $1,734, for the period prior to 
December 1, 2005.  On account of the information reported in 
either her January 2006 verification report or her June 2007 
Board testimony, the appellant's annual income exceeds the 
maximum allowable pension rates.  Hence, the claim is denied.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the above 
claim was denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the Board is entitled 
to go forward with adjudication of the appellant's claim 
regardless of whether or not the record showed she was 
provided adequate notice and assistance as required by the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted.
 

ORDER

Entitlement to death pension benefits is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


